DETAILED ACTION
Response to Amendment
Applicant's amendments filed November 15th, 2021 have been entered. Claim 1 has been amended. Claims 2, 12-13, and 23 have been cancelled.

The Section 112 rejections made in the Office action mailed August 13th, 2021 have been withdrawn due to Applicant’s amendments.
The Section 103 rejections made in the Office action mailed August 13th, 2021 have been withdrawn due to Applicant’s amendments and the Examiner’s amendments as recited below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with AJ Zucchero on January 19th, 2021.

The application has been amended as follows: 
1.	A fabric cover system, comprising:
	a first layer comprising a surface fabric; and
	a second layer comprising a felt that includes activated carbon fibers (ACF),
	wherein the felt has a weight between 40-400 g/m2 and a thickness between 3-10 mm;
	wherein the second layer has a noise absorption coefficient greater than or equal to 0.55 and less than or equal to 0.95 within a sound frequency range of 500-1700 Hz; and
	wherein the first layer covers the second layer and is sufficiently porous to allow sound waves within the sound frequency range of 500-1700 Hz to pass through to be absorbed by the second layer and has a noise absorption coefficient of 0.92 or greater within a sound frequency range of 1700-4000 Hz.

3.	(Canceled)

4.	The fabric cover system of claim 1, wherein the cover system covers a seat.

5.	The fabric cover system of claim 4, wherein the seat is a seat of a vehicle.

6.	The fabric cover system of claim 5, wherein the vehicle is an automobile, a train car, a bus, a boat, or an aircraft.

7.	The fabric cover system of claim 1, wherein the cover system covers a floor.

8.	The fabric cover system of claim 7, wherein the floor is a floor of a vehicle.

9.	The fabric cover system of claim 8, wherein the vehicle is an automobile, a train car, a bus, a boat, or an aircraft.

10.	(Canceled)

11.	(Canceled)

14.	The fabric cover system of claim 1, wherein the first layer comprises synthetic fibers, wherein the synthetic fibers provide one or more of flame resistance, thermally stability, and ultraviolet (UV) light resistance.

15.	(Canceled)

16.	(Canceled)

 fabric cover system of claim 61, wherein the surface fabric is a warp or weft knitted fabric.

18.	The fabric cover system of claim 1, wherein the first layer comprises one or more designs and/or one or more decorations.

19.	The fabric cover system of claim 14, wherein the provide flame resistance by having a limiting oxygen index (LOI) greater than or equal to 32, provide thermal stability by having hot air shrinkage of less than 1% at 200 °C for one hour, and/or provide UV light resistance by showing minimal or no strength loss after being subject to two hundred hours in a xenon arc test chamber.

20.	The fabric cover system of claim 1, wherein the second layer at least partially adsorbs odor molecules.

21.	The fabric cover system of claim 20, wherein the activated carbon fibers at least partially absorb the odor molecules.

22.	The fabric cover system of claim 1, wherein the second layer has a noise absorption coefficient greater than 0.85 and less than or equal to 0.95 within a sound frequency range of 1000-1400 Hz.

24.	The fabric cover system of claim 1, wherein the activated carbon fibers have a micropore volume greater than or equal to 0.2 and less than or equal to 1.5 cm3/g.

61. (New) The fabric cover system of claim 1, wherein the surface fabric is a pile fabric, a non-woven velour, an artificial leather, a woven fabric, or weft or warp knitted fabric.

62. (New) The fabric cover system of claim 17, wherein surface fabric is a weft knitted fabric having a weight of 200 g/m2 and a fabric thickness of 1 mm.

63 (New) The fabric cover system of claim 17, wherein surface fabric is a warp knitted pile fabric having a weight of 250 g/m2 and a fabric thickness of 2 mm.


64. (New) The fabric cover system of claim 1, wherein the activated carbon fibers have a surface area in the range of 1000-2400 m2/g.

65. (New) The fabric cover system of claim 1, wherein the activated carbon fibers are polyacrylonitrile (PAN), rayon, or phenol-based, have a micropore volume in the range of 0.1-1.0 cm3/g, and an average pore size of 10-20 Å.

Reasons for Examiner’s Amendment
The fabric cover system/surface fabric were added to overcome other sound absorption systems such as that when combined with composite structures/perforated layers (Sound absorption properties of composite structures with activated carbon fiber felts by Shen). They were also added to assist in overcoming the following references as set forth below:
Zhou teaches a blanket comprising a carbon felt inner layer and decorative surface fabric layer, wherein the carbon fiber felt body is 5.2 mm and a weight of 352 g/m2, which falls within the claimed ranges.
However, no explicit sound absorption data is given for the felt body and the two references below demonstrate that the claimed properties would not likely be achieved by the invention of Zhou.
Shen et al. (“Effects of different parameters on acoustic properties of activated carbon fiber felts”) teaches activated carbon fiber felts (ACFs) for sound absorption, wherein an example comprising a felt comprising a thickness of ~4.5 mm and fabric volume of ~52.8 kg/m3 (basis weight of ~237.6 g/m2), used in one or more layers to increase sound absorbing capability, wherein two layers dramatically improved the sound absorption coefficient within the claimed range, with four layers achieving the claimed values within the claimed range. This may also be achieved with two or three layers by increasing the bulk density and/or decreasing the fiber size (and/or pore volume (Shen et al.; “Analysis of sounding absorbing properties of activated carbon fiber materials”).
Furthermore, the data demonstrates that the earlier the sound absorption coefficient peaks and the greater the slope to that peak (~1600-1700 Hz), the greater the 
Chen et al. (“Carbonized and Activated Non-wovens as High-Performance Acoustic Materials: Part I Noise Absorption”) teaches composite sound absorbing layers comprising an activated carbon fiber felts comprising a weight of 44 g/m2 and a thickness of 3 mm (Table 1), wherein the surface layer ACF composites are able to achieve greater than 0.5 at 500 Hz (with all examples demonstrating greater than or equal to 0.55 at 500 Hz).
However, the data does not demonstrate a dramatic falling off within the claimed range of the first layer/surface fabric.

The ACF surfaced composite of Shen OR Chen could easily be combined with at least one outer decorative fabric using any number of previously cited references, such that the ACF surface layer remains facing the sound producing area.

Shen (CN 101824754 A) teaches curtains produced by providing at least one outer layer and an activated carbon felt layer, wherein in view of AcousticsFREQ (“SOUND-ABSORBING DRAPERY: THEORY & APPLICATION”), which teaches sound absorbing drapery, and Chen the ACF layer would be formed as an ACF surfaced composite.
Wu et al. (CN 202850418 U) teaches a textile wall covering comprising a surface layer of a Dacron (nylon) or terylene (PET) jacquard knit top layer (All Figs. [3]) and an activated carbon fiber nonwoven as (All Figs. [3]) which provides sound insulation and toxic/odorous gas absorption, wherein the ACF surfaced composite of Chen could easily increase sound absorption capabilities.
Shimizu et al. (U.S. Pub. No. 2003/0153742 A1) teaches a carpet for vehicles comprising an upper surface layer and a nonwoven fabric sound absorption layer, comprising synthetic or natural fibers [0033], wherein in view of Qui et al. (CN 105297928 A), which teaches a double-layer acoustic nonwoven wherein the combination of an activated carbon fiber felt and a natural fiber sound-absorbing felt can improve sound absorption in a low frequency range, wherein Chen teaches the ACF surfaced sound absorption composite as claimed.

While the decorative surface fabrics as recited above, like any decorative/upholstery fabric, will inherently pass and absorb sound waves in a normal auditory range (~250 to 5000 Hz) range to varying degrees of success, one would have had to look to the art to find a decorative upholstery fabric capable of achieving the sound absorption coefficient within the claimed frequency range (1700-4000 Hz) but also still acting as a surface layer and allowing the lower/mid-frequency sound waves within 500-1700 Hz to pass.
Normally decorative/upholstery fabrics do not inherently (or even likely) reach the claimed sound absorption coefficient within the claimed frequency range, such as demonstrated by Soltani et al. (“The analysis of acoustical characteristics and sound absorption coefficient of woven fabrics”, “Acoustic performance of woven fabrics in relation to structural parameters and air permeability”), Sancak et al. (“An Investigations of Sound Absorbance Properties of Weft Knitted Spacer Fabrics”), Dias et al. (“Sound absorbtion in knitted structures for interior noise reduction in automobiles” & “Analysis of sound absorption of tuck spacer fabrics to reduce automotive noise”), Liu et al. (“Sound Absorption Behavior of Knitted Spacer Fabrics”), Honarvar et al. (“Noise Absorption Modeling of Rib Knitted Fabrics”), and Shoshani et al. (“Noise absorption by woven fabrics”).
Only Dias et al. (“Analysis of thick spacer fabrics to reduce automobile interior noise”) teach an decorative/upholstery fabric, for automobiles, meeting the claimed sound absorption coefficient within the claimed frequency range and allowing sound waves within the first claimed frequency range to pass.
	However, it is unclear if Shimizu in view of Qui and either Shen or Chen would have been provided sufficient motivation to combine a first layer comprising a surface fabric covering the second layer comprising a felt of activated carbon fibers having the claimed thickness and basis weight, the second layer having a sound absorption coefficient as claimed, wherein the first layer is “sufficiently porous to allow sound waves within the sound frequency range of 500-1700 Hz to pass through to be absorbed by the second layer and has a noise absorption coefficient of 0.92 or greater within a sound frequency range of 1700-4000 Hz” since balancing those requirements with the requirements/optimization of the ACF surfaced composite as set forth in Shen or Chen would be beyond the scope of the prior art.



Allowable Subject Matter
Claims 1, 4-9, 14, 17-22, 24 and 61-65 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The closest prior art is set forth in the Office action mailed August 13th, 2021 and as recited above, wherein the reasons for allowance are as recited above in the section titled Explanation of Examiner’s Amendment.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 19th, 2021